116 F.3d 484
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lino GOMEZ, Plaintiff-Appellant,v.KOOTENAI COUNTY COMMISSIONERS;  Kent Helmer, CountyCommissioner;  Bob McDonald, County Commissioner;  RobertHaakenson, County Commissioner;  Pierce Clegg, Sheriff;Riggs, Sgt., Staff;  Tomassini, Sgt., Staff, Defendants-Appellees.
No. 96-35978.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1977.**Decided June 9, 1997.

Appeal from the United States District Court for the District of Idaho, No. CV-93-00472-EJL;  Edward J. Lodge, Chief Judge, Presiding.
Before:  NORRIS, LEAVY, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Lino Gomez, an Idaho state prisoner, appeals pro se the district court's grant of summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that Kootenai County employees violated his Fourteenth Amendment right to due process of law by placing him on suicide watch in a safety cell in the Kootenai County Jail, where he was a pretrial detainee, for 113 days.1  We have jurisdiction under 28 U.S.C. § 1291, and review the district court's grant of summary judgment de novo.  See Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996).  We affirm.


3
The Fourteenth Amendment precludes punishment of pretrial detainees.  See Bell v. Wolfish, 441 U.S. 520, 535 (1979).  However, there is no evidence that Gomez was placed on suicide watch and housed in the safety cell as punishment.  The undisputed evidence establishes that Gomez was placed in the safety cell due to the institution's legitimate concern that Gomez would commit suicide and that this placement was a reasonable response to the institution's concern for Gomez's safety.  See id. at 538-39 (stating that a restraint or restriction that is reasonably related to the institution's legitimate interest in maintaining jail security, order and safety is not punishment).  Accordingly, the district court properly granted summary judgment for the defendants.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Gomez does not appeal the district court's grant of summary judgment on his claims that defendants acted with deliberate indifference to his serious medical needs and denied him access to the courts